Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-19 are pending.

Election/Restrictions
Applicant’s election of the invention of Group I, claims 1-9, 16 and 17 drawn to a process of preparing a core-shell microcapsule slurry, and the species of a) polyisocyanate, b) perfume, and c) a personal care composition in the reply filed on 9/22/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 10-15, 18 and 19 are withdrawn as being drawn to a nonelected invention.
Claims 1-9, 16 and 17 are under consideration to the extent that the process comprises the elected species of a) polyisocyanate, b) perfume, and c) a personal care composition.

Information Disclosure Statement
Acknowledgement is made of Applicant’s information disclosure statements (IDS) submitted on 6/16/20. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner. 

Priority
	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Claim Objections
Claim 1 is objected to because of the following informalities:  
In claim 1, lines 6 and 9, “two-phases” should be “two-phase”.  
In claim 1, line 11, “the weight ratio” should be “a weight ratio”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

	Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 17, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 3 recites that “the dispersing phase is water”, i.e. that the dispersing phase consists only of water.  However, claim 1 recites that the dispersing phase comprises a modified starch and possibly chitosan.  Therefore, claim 3 does not include all the limitations of claim 1.  The following phrases are suggested to clarify: “the dispersing phase comprises water” or “the dispersing phase is aqueous”. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

	 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lei et al. (WO 2015/023961 A1).
Lei et al. teach core-shell microcapsule slurry compositions and methods of making (e.g. paragraph 0012, 0129; claim 1). Lei et al. teach a process for preparing a core-shell microcapsule slurry, said process comprising the steps of: 
(i) dissolving a monomer, which may be polyisocyanate in an oil phase comprising a hydrophobic active ingredient, which may be a perfume (e.g. paragraph 0085; Example 3; Claim 1); 
(ii) preparing a dispersing phase comprising a cross-linking agent, which may be chitosan, and a capsule formation aid, which may be modified starch, and water (e.g. paragraph 0017, 0066, 0072, 0074; Example 3, Claim 1 and 11); 
(iii) adding the oil phase to the dispersing phase to form a two-phases dispersion (e.g. Example 3; Claim 1); and 
(iv) performing a curing step to form a microcapsule slurry (e.g. e.g. paragraph 0128; Example 3; Claim 1); wherein: 
- the cross-linking agent is present at 0.1-5% and (e.g. paragraph 0070) and the formation aid is present at 0.1-5% (e.g. paragraph 0072), which results in a weight ratio between the chitosan and the modified starch of 0.02-50, which overlaps the claimed range of 0.01 and 1.5. 
Regarding Claims 1-4 and 8, while there is not a single example comprising each of the claimed components, the ingredients are included among a short list of preferred ingredients.  It would have been obvious to one of ordinary skill in the art at the time of the instant invention to combine the elements as claimed by known methods with no change in their respective functions, and the combination yielding nothing more than predictable results.  Regarding the ratio of chitosan to modified starch, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a  prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA  1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05.I).   
Regarding Claim 5, Lei et al. teach that the polyisocyanate has at least two cyanate groups (e.g. paragraph 0003, 0047). 
Regarding Claims 6, 7, and 16, Lei et al. teach that the polyisocyanate is present at 0.1-10 % based on the total capsule composition, and exemplify a composition comprising about 45% oil (i.e. 129.6 g oil and 160 g aqueous in Example 3) (e.g. paragraph 0055; Example 3). This results in a range of polyisocyanate based on the total weight of the oil phase of about 0.22-22 %, which overlaps the claimed ranges. 
Regarding Claims 9 and 17, Lei et al. teach the inclusion of one or more crosslinking agents, which include the polyamines chitosan, guanidine, tris(2-aminoethyl)amine, 1,4-diamino-butane, amino acids, among others (e.g. paragraph 0017; Claim 11). 


Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE PLOURDE BABSON whose telephone number is (571)272-3055.  The examiner can normally be reached on M-Th 8-4:30; F 8-12:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICOLE P BABSON/Primary Examiner, Art Unit 1619